       Case
        Case1:19-mc-00184-PGG
             1:19-mc-00184-PGG Document
                                Document12-1 Filed05/12/20
                                         16 Filed  02/27/20 Page
                                                             Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISCTRICT OF NEW YORK


 IN RE THE APPLICATION OF PUBLIC
 JOINT-STOCK COMPANY ALROSA

 REQUEST    FOR   EX     PARTE                      Civil Action No. 19-Misc.- 00184
 DISCOVERY PURSUANT TO 28 U.S.C.
 §1782.


                                            ORDER
                      12 day of ______________,
       AND NOW, this __          May            2020, upon consideration of Applicant

ALROSA’s motion to serve additional subpoenas under 28 U.S.C. §1782 (“Motion”), it is hereby

ORDERED that ALROSA’s Motion is GRANTED. Furthermore:

       1. ALROSA is hereby authorized to issue and serve a subpoenas on Safra National Bank

            of New York and M.Y. Safra Bank (collectively, the “Safra Banks”) to obtain account

            records of MD Traders Ltd., MD America Trading, Inc. and Underwater Manpower

            Society Ltd., including account-opening forms and all transactions, February 2015 to

            December 2018.

       2.   ALROSA is hereby authorized to issue and serve subpoenas on the New York Banks

            and for the production of the following documents:

            Wire-transfer and account information from the New York Banks regarding MD

            America Trading, Inc., David Mishal and Yuri Neumin, former executives at

            CATOCA, from February 2015 to December 2018.




                                                1
       Case
        Case1:19-mc-00184-PGG
             1:19-mc-00184-PGG Document
                                Document12-1 Filed05/12/20
                                         16 Filed  02/27/20 Page
                                                             Page22ofof22



      3. The New York Banks 1 and the Safra Banks are hereby directed to produce the

          documents requested in their respective subpoenas within twenty-one days of service

          of the subpoena and as required under the Federal Rules of Civil Procedure and the

          Local Rules of the United States District Court for the Southern District of New York.

      4. This Court retains jurisdiction over this matter for the purpose of enforcement and

          assessing any supplemental request for discovery assistance that may be requested by

          the Applicant.


                                           BY THE COURT:



                                           ___________________________________
                                                                   U.S.D.J.
                                           Dated: May 12, 2020




1
 The New York Banks are: Bank of America, N.A.; the Bank of New York Mellon; Capital One,
N.A.; Capital One Bank (USA), N.A.; Citibank, N.A.; Commerzbank, N.A.; Deutsche Bank;
Deutsche Bank Trust Company Americas; HSBC Bank USA, N.A.; JPMorgan Chase, N.A.; Wells
Fargo, N.A.; PNC Bank, N.A.; Pittsburgh PA; Standard Chartered Bank; Barclays Bank, PLC;
BNP Paribas S.A.; and UBS A.G. (collectively, “the New York Banks”)
                                              2
